Ana Lisa /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 22, 2014

                                      No. 04-14-00207-CV

                                        Peter BARTON,
                                           Appellant

                                                v.

                                       Ana Lisa GARZA,
                                           Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-12-308
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
        On July 18, 2014, this court received appellant’s brief. The brief violates Texas Rule of
Appellate Procedure 38 in that it does not (1) include any record references in the statement of
the case; (2) include a brief statement of the issues presented; (3) include a summary of the
argument; and (4) include an appendix containing the trial court’s judgment or other appealable
order from which relief is sought. See TEX. R. APP. P. 38.1(d),(f),(h),(k). While substantial
compliance with Rule 38 is sufficient, this court may order a party to amend, supplement, or
redraw a brief if it flagrantly violates Rule 38. See TEX. R. APP. P. 38.9(a). We conclude that the
formal defects described above constitute flagrant violations of Rule 38. We further note that the
brief violates Texas Rule of Appellate Procedure 9.4(d) in that the text is not double-spaced as
required. See TEX. R. APP. P. 9.4(d).

       We, therefore, ORDER appellant to file an amended brief within fifteen days from the
date of this order. If the amended brief does not correct the violations, we may strike the brief
and prohibit appellant from filing another. See TEX. R. APP. P. 38.9(a); see also id. 42.3(c)
(allowing dismissal of appellant’s case if appellant fails to comply with a requirement of the
Texas Rules of Appellate Procedure or an order of this court).



                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court